 8:14-cr-00285-JMG-MDN Doc # 161 Filed: 12/14/20 Page 1 of 1 - Page ID # 423




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                           8:14CR285
     vs.
                                                       ORDER
TAMMY KNIGHT,

                 Defendant.


     IT IS ORDERED that:

     1.    The defendant's Unopposed Motion to Continue Disposition on
           Defendant’s Pending Petition (filing 160) is granted.

     2.    Defendant Tammy Knight’s violation of supervised release
           hearing is continued to March 25, 2021, at 10:00 a.m., before the
           undersigned United States District Judge, in Courtroom No. 1,
           Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
           Omaha, Nebraska. The defendant shall be present at the hearing.

     Dated this 14th day of December, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
